Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “a claim in dependent form shall contain a reference to a claim previously set forth.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “attached in a removable manner” is unclear with regards to whether the phrase is describing attachment or removal.
Further regarding claim 9, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) {MPEP § 2173.05(p)}.
Further regarding claim 17, it is unclear whether “the adhesive” from lines 3-4 refers to the adhesive of the base or the housing. The Examiner assumes this new amended phrase refers to the housing adhesive instead of the base adhesive based on applicant’s arguments and amendments to claim 9.
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray US 4,031,654.

Regarding claim 9, Gray teaches a system for detecting insects at a location including a surface, comprising: 
a base positioned at the surface (8 of figures 1-2); 
a housing attached to the base (2), said housing including an adhesive member oriented towards an underside of the housing (3); 
but does not specify the adhesive member oriented towards an underside of the housing to be attached in a removable manner; or wherein the underside of the housing is positioned from substantially 1/8 inches to substantially 1/2 inches away from the surface of the location for detecting insects.
However, removal of adhesives is a known method. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to remove the adhesive and apply new adhesive in order to efficiently utilize the rest of the system in a reusable fashion when the adhesive gets “filled up” with insects, etc. Furthermore, Gray discloses use of “removable adhesive” within their system (at least column 4 lines 49-52, etc.)
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a distance, in order to accommodate enough spacing for the desired size of insects to detect; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 10, Gray teaches the system of claim 9, but does not specify wherein the adhesive member is a glue board.
However, glue boards are well known types of adhesives in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention, to provide the adhesive as a glue board, as a matter of obvious design choice, in order to accommodate easy exchange of the adhesive for example; since a glue board is an art recognized equivalence for the same purpose

Regarding claim 11, Gray teaches the system of claim 10, wherein the glue board is positioned on the underside of the housing (as already taught in claim 9 above).

Regarding claim 12, Gray teaches the system of claim 9, wherein the base is attached to the surface (as shown in figures 1-2 and described throughout).

Regarding claim 13, Gray teaches the system of claim 12, wherein the base is attached to the surface with an adhesive (9).

Regarding claim 14, Gray teaches the system of claim 9, wherein the housing is substantially flat (as shown).

Regarding claim 16, Gray teaches the system of claim 9, but does not specify wherein the housing and adhesive member are used to monitor a level of insect infestation at the location including the surface.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to utilize the system in such a way, in order to more efficiently destroy the insects; etc.; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 17, Gray teaches a device for detecting and monitoring insects at a location including a surface, the device comprising: a base including an adhesive for attaching the base to the surface at the location, wherein the adhesive member is attached to the housing in a removable manner; a housing attached to the base, the housing including a substantially flat surface and an adhesive member positioned at an underside with the adhesive member oriented towards the surface and away from the flat surface of the housing; wherein the adhesive member is configured to adhere one or more insects to detect insects at the location and monitor for an insect infestation (see previous rejections).

Regarding claim 18, Gray teaches the device of claim 17, wherein the adhesive member at the underside of the housing comprises a glue board (see claim 10 rejection).

Regarding claim 19, Gray teaches the device of claim 17, wherein the housing is positioned from substantially 1/8 inches to substantially 1/2 inches away from a surface of the location for detecting insects (see claim 9 rejection).

Regarding claim 20, Gray teaches the device of claim 17, wherein the base is positioned at least partially between the housing and the surface of the location for detecting insects (at least at the juncture of the base and housing, etc.).

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Sandford US 2016/0000060.

Regarding claim 1, Gray teaches a method of detecting insects with the system of claim 9, the method comprising: 
positioning the base in the location for insect detection (inherently previously described); 
attaching an adhesive of the adhesive member to the housing such that the adhesive member is oriented towards an underside of the housing (inherently previously described); 
but does not specify connecting the housing to the base to allow the insects to pass under the housing and the adhesive; and removing the housing from the base for review of the adhesive and a number of insects attached thereto.
Sandford; however, does teach detachable connection between a housing a base (summarized in the abstract, shown in the figures, and described throughout). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such detachable attachment of such elements, in order to enable easier maintenance of the various elements; since it would be obvious to make the housing removable for that purpose.

Regarding claim 3, the references teach the method of claim 1, wherein Gray further teaches the step of attaching the adhesive member comprises positioning the adhesive directly on the underside of the housing (as shown).

Regarding claim 4, the references teach the method of claim 1, wherein Gray further teaches further comprising connecting the base to the location with an adhesive (see claim 13 rejection).

Regarding claim 5, the references teach the method of claim 1, wherein Gray further teaches the location comprises a floor, a ceiling, a vertical wall, or other non-horizontal surface (figure 2).

Regarding claim 6, the references teach the method of claim 1, wherein Gray further teaches the housing comprises a substantially flat member (as shown).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,123,522 and claims 1-5 of U.S. Patent No. 10,412,952, and claims 1-20 of application 17/446,576. Although the claims at issue are not identical, they are not patentably distinct from each other because the references claims merely recite a more detailed shape of the system, while still reciting the novel limitations pertaining to the adhesive being spaced from the surface and provided on an underside of the housing element, etc.

Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive.
Applicant’s argument that the obviousness statement in the rejection of claim 9 above does not provide “sufficient evidence of varying the size of a trap be shown to be known in the art” is not convincing. At least because the obviousness statement states “However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a distance, in order to accommodate enough spacing for the desired size of insects to detect; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.”
The rest of applicant’s arguments are directed towards amended claim language which is addressed in the updated rejections above. Furthermore, applicant’s arguments that Gray’s examples of various types of adhesives (such as honey) being impossible to remove, is not convincing. Since at least honey is well known to be “removable” from surfaces, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644